Citation Nr: 1639857	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess as 10 percent prior to October 21, 2010 and in excess of 50 percent since October 21, 2010 for service-connected posttraumatic stress disorder (PTSD).

 2. Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2010, November 2011, and January 2014.  This matter was originally on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. For the entire appeal period, the service-connected PTSD is shown to have been productive of a disability picture that more closely approximated that of occupational and social impairment with difficulties in most areas due to symptoms such as depression, anxiety, anger and irritability, social isolation, sleep disturbance including nightmares, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, impairment in memory and concentration, intermittent suicidal ideation, difficulty in adapting and difficulty in adapting stressful circumstances.  Findings of total occupational and social impairment as a result of service-connected disability are not demonstrated.

2. The Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for the assignment of a disability rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's April 2010 Remand, the Appeals Management Center (AMC) obtained SSA records, scheduled the Veteran for a VA examination to assess the severity of his service-connected psychiatric disorder, readjudicated the claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's January 2014 Remand, the AOJ scheduled the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected psychiatric disorder, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2010 and January 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for anxiety disorder which was later changed to PTSD in December 2012.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service connected PTSD has been evaluated as 10 percent disabling prior to October 21, 2010 and as 50 percent disabling since that time.  Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002). However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio,  713 F.3d at 116-17.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

One month prior to the Veteran filing his claim for service connection for PTSD, he underwent private psychological evaluation at which time he acknowledged a history of intrusive thoughts; nightmares; night sweats; flashbacks; and avoidance of thoughts, conversations, activities and places that could potentially remind him of his period of service in Vietnam.  A history of cognitive responses to trauma cues was described.  Dissociative memory processes were evidence in his account of his period of military service, and a pattern of marked social isolation and estrangement was described.  Emotional numbing was reported, and a sense of a foreshortened future was evidenced.  The Veteran reported sleep impairment, anger problems, concentration problems, hypervigilance, and exaggerated startle responses.  The Veteran described experiencing "down" mood during most days.  Anhedonia, particularly in the form of social isolation.  Feelings of worthlessness and guilt were noted, and the Veteran described a history of suicidal ideation; immediate suicidal intent was denied.  

Mental status examination demonstrated that the Veteran was pleasant and cooperative, and his speech, form of thought, and thought content were normal.  Perceptual abnormalities, suicidality, and homicidality were denied.  Mood was reported to be strange, and affect was labile and ranged from blunted to intense but was appropriate for topic of discussion at all times.  The Veteran was oriented to all three spheres:  person, place, and time.  His attention and concentration abilities appeared to fall within normal limits.  His problems with immediate memory appeared impaired but recent, recent past, and remote memory appeared to fall within normal limits.  Intelligence and fund of information appeared to fall below the average range.  Judgment and insight were quite limited.  The Veteran was diagnosed as having PTSD, depressive disorder, NOS, Alcohol dependence with physiological dependence.  A GAF of 41 was assigned based on the Veteran's difficulty with major impairment in the arenas of judgment, thinking, and mood.  The examiner noted that the Veteran exhibited angry acting-out and likely represented a threat to any work environment; that his thinking difficulties were evidenced by his problems with immediate memory; and his psychological symptomatology was consistent with the presence of severe anxiety in the form of PTSD as well as mood-related difficulties associated with depression.  

VA treatment records indicate that in August 2007, the Veteran was alert and oriented to person place time and situation.  He was casually dressed, groomed, and had a pleasant demeanor.  He was cooperative, demonstrated normal speech, and exhibited no psychomotor agitations or retardations.  His language was fluent, and his memory appeared intact.  He reported a good mood but appeared mildly dysphoric with a broad range of affect.  His thought process was goal directed with normal content.  There were no hallucinations and no clear cut evidence of delusions.  He denied suicidal and homicidal ideations.  Judgement and insight were sufficient for informed consent.  The examiner diagnosed the Veteran as having dysthymia, alcohol abuse, and rule out substance induced mood disorder.  A GAF of 50 was assigned.  

The Veteran underwent VA examination in February 2008 at which time he reported feeling depressed when a friend passed away and when he had surgery in October 2007.  He denied experiencing anhedonia, and there were no signs or symptoms of mania.  The Veteran reported that he had been married for 37 years and described his marriage as "it's going good."  He also described close attachments with his three children.  He noted having three friends and having leisure pursuits of working on old cars and televisions.  There was a history of violence including numerous altercations while under the influence of alcohol.  

Psychological examination demonstrated that he was casually dressed and was noted to be able to maintain minimum person hygiene.  His psychomotor activity and speech were unremarkable.  He was attentive, his affect was constricted, and he described his mood as being a little nervous about the situation.  His attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He had no delusions, obsessive/ritualistic behavior, inappropriate behavior, panic attacks, suicidal ideation, or homicidal ideation.  His judgement was intact, his intelligence was below average, and his insight demonstrated that he partially understood that he had a problem.  The Veteran reported sleeping three to five hours per night and feeling sluggish.  The Veteran had poor impulse control with episodes of violence in the past, seven to eight years prior.  His recent memory was mildly impaired.  The examiner diagnosed the Veteran has meeting the DSM-IV criteria for anxiety disorder and alcohol abuse and assigned a GAF of 70.  The examiner noted that the Veteran did not meet the criteria for PTSD and that the anxiety disorder was not severe enough to interfere with his occupational function but was associated with mild social detachment.  

In April 2008, the Veteran was casually dressed and groomed.  He was marginally cooperative, alert, and oriented times three.  His mood was irritable with labile affect.  There were no homicidal or suicidal ideation and he did not seem to be responding to internal stimuli.  A GAF of 45 was assigned.

A May 2008 psychological evaluation update noted that the Veteran described a history of intrusive thoughts, nightmares, night sweats, and flashbacks.  He described a history of avoidance of thoughts, conversations, activities, and places that could potentially remind him of his period of Vietnam.  The examiner noted that dissociative memory processes were evident in his account of his period of military service, and a pattern of marked social isolation and estrangement was described as having occurred "a few years later."  A restricted range of affect was reported.  The Veteran reported difficulties with sleep onset in addition to terminal waking and noted that his sleep had been disrupted by perceptions of mortar rounds in his dreams.  He reported that he had become irritable and angry quick quickly since that time.  Concentration problems were acknowledged as well as hypervigilance in the form of the Veteran's tendency to check windows and door locks.  Exaggerated startle responses were described.  The Veteran also reported experiencing "down" mood most days.   Anhedonia, particularly in the form of social isolation, was described.  Concentration problems, fatigue and loss of energy, and psychomotor agitation and psychomotor retardation were noted.  The Veteran described feelings of worthlessness and guilt, and he described experiencing recurrent thoughts of death.  Concerning his potential for suicide, the Veteran reported that he had considered "running into a truck," in order to allow his wife to obtain insurance compensation.  At the time of the assessment, the Veteran reported his desire to shoot himself in the head with a pistol.  Although the Veteran acknowledged possession of the means for the act, he denied having established a time frame and immediate intent.  Deliberate homicidal ideation was denied although some incidents of road rage were described.

On mental status examination, the Veteran was pleasant and cooperative.  His impulse control, as evidenced by his history of assault and angry acting out, appeared to fall below normal limits.  His speech was quite soft but normal in terms of content and his form of thought was quite normal.  Thought content was consistent with the presence of suicidal ideation which included possession of the means for the act.  Perceptual abnormalities and homicidality were denied.  The Veteran's mood at the time of the interview was reported to be "all right."  His affect was somewhat blunted and stable during the interview; it was, however, appropriate for the topic of discussion at all times.  The Veteran was oriented to all three spheres of person, place, and time.  His attention, as demonstrated by his capacity for tracking the topic of discussion during the interview, appeared to fall within normal limits.  His concentration capacity as demonstrated by his recall of only two items from a three item list subsequent to an interference task, appeared to fall below normal limits and memory appeared to fall within normal limits.  His intelligence and fund of information appeared to fall below the average range, and his judgment and insight were quite limited.

The examiner diagnosed the Veteran as having PTSD; depressive disorder NOS, and alcohol dependence with physiological dependent in early full remission.  A GAF of 39 was assigned.  The examiner noted that the Veteran's GAF score was based on his difficulty with major impairment in the arenas of judgment, thinking, and mood.  The examiner noted that specifically, the Veteran had a marked history of judgment difficulties leading to his arrests for assault; that at that time, he exhibited angry acting-out; and that he represented a threat to any work environment.  The examiner noted that the Veteran's thinking difficulties were evidenced via his problems with immediate memory.  The examiner concluded that the Veteran's psychological symptomatology was consistent with the presence of severe anxiety in the form of PTSD as well as mood-related difficulties associated with depression.  The examiner noted that problems with emotional and behavioral controls, as evidenced by his history of angry outbursts, history of assault and suicidality were acknowledged, and rendered the Veteran to be a danger to any work environment.  

A January 2009 VA psychiatry initial evaluation indicates that the Veteran reported that he did not sleep well at night, had nightmares waking up in a sweat, and increased anxiety.  The Veteran reported that he received private psychiatric treatment for two years and that he stopped drinking the year prior and found that his nightmares worsened.  The Veteran reported that he was married, was not active in the church, and had been sober for the last year.  He reported no violence, legal problems, or suicidal attempts in the prior two years.  Mental status examination demonstrated good psychomotor activity.  He was oriented to person, place, time, and situation.  His memory was confabulated, his interpretation of proverbs was abstract, and two-step commands were intact.  There were no thought process or thought content abnormalities, there was no evidence of response to internal stimuli, and he denied suicidal ideation and intent to harm himself or others.  His mood was sad, his affect depressed, and his insight and judgment were not impaired.  He was diagnosed as having PTSD, anxiety disorder, and major depression.  A GAF of 44 was assigned.   

Social Security Administration (SSA) records indicate that on independent medical evaluation on February 10, 2009, he was alert and orientated to time, place, and person.  There were no memory deficits, his affect appeared normal, and there was no evidence of depression or suicidal ideation at time of examination.  His cognitive functioning was adequate.  A psychological evaluation was conducted on February 23, 2009, at which time the Veteran was adequately dressed and groomed.  Verbal communication was clear and logical in content, his eye contact was appropriate, and his affect was anxious.  The Veteran's manner was cooperative, and he was oriented as to time place, and person.  His mood was reported to be anxious, depressed, and angry.  There were no reported episodes of spontaneous panic attacks or manic episodes.  The Veteran was noted to have experienced suicidal thoughts in the past which had not been present for almost one year.  He had had specific suicidal plan, but had never actually attempted to take own life.  The Veteran reported having homicidal thoughts with the last occurrence about five months prior.  There were no clear hallucinations or delusions noted, but he did have paranoid belief that people are out to screw him.  No specific fears or phobias were noted.  The Veteran reported having difficulty with his memory for recent events but was able to remember what he had eaten for dinner the previous day.  His overall memory and concentration were noted to be mildly impaired, and his ability to calculate simple arithmetic problems was mostly intact.  His judgment and ability to abstract meanings of proverbs were fair.  The examiner noted that based on behavioral observations, reported history, and provided medical records, the diagnosis was determined to be depressive disorder, NEC; PTSD, alcohol dependence in reported early full remission.  He was judged to be capable of managing his own funds.

In November 2009, the Veteran reported nightmares, flashbacks, and suicidal thoughts.  On examination, he was alert, cooperative, and oriented.  His mood was irritable, and his affect was appropriate to mood.  His memory was intact, and he denied delusions, hallucinations, and suicidal and homicidal ideas at that time.  The Veteran's insight, judgment and reality testing were fair.  The Veteran was diagnosed as having depression and PTSD.  A GAF of 40 was assigned.  

On examination in December 2009, January 2010, May 2010, and July 2010, and August 23, 2010 the Veteran was alert, amiable, and cooperative.  There were no indications of suicidal ideation, homicidal ideation, or hallucinations and/or delusional material.  Intelligence, memory, judgment, and insight were all seen as adequate for supportive psychotherapy.  GAFs of 50 were assigned.  In December 2009, the Veteran reported hyperstartle, hypervigilance, nightmares, substance abuse, and social withdrawal.  On examination, the Veteran's mood and affect were dysthymic.  In July 2010, the Veteran reported that his depression had been increased due to his father's terminal illness and the recent deaths of his uncle and close friend.   

In April 2010, the Veteran reported sleep difficulties, nightmares, intrusive thoughts, irritability, depressed mood, fair self-esteem, poor concentration with episodes of confusion, hypervigilance, low energy level, avoidance, and some anhedonia.  On examination, the Veteran was alert and oriented times two.  He appeared somewhat tense and agitated initially but was able to relax and was more forthcoming as the interview progressed.  He displayed good eye contact and was casually dressed with adequate grooming and hygiene.  The Veteran talked in a monotone voice but exhibited fairly productive, non-pressured, and goal-directed speech.  His mood was irritable and his affect was blunted.  There were no hallucinations and no paranoid, suicidal, or homicidal ideations.  There was no thought disorder, but the examiner noted that the Veteran exhibited limited insight and judgment.  A GAF of 45 was assigned.

In August 2010 and September 2010, the Veteran reported depressed mood, low energy, flashbacks, nightmares, hypervigilance.  Mental status examination demonstrated that the Veteran exhibited good grooming and hygiene.  He was cooperative, and his speech was normal.  His mood and affect were anxious.  He was oriented times three.  His attention, concentration, memory, judgment, and insight were noted to be fair.  His thought process was coherent and goal directed, and there was no psychosis.  GAFs of 45 were assigned. 

The Veteran underwent VA psychiatric examination in October 2010 at which time he reported anxiety, sleep disturbance, nightmares, irritability/anger, hypervigilance, exaggerated startle response, depressed mood, anhedonia, social withdrawal, insomnia, suicidal ideation with no plan or intent, mild depressive symptoms occurring daily and lasting for much of the day.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed, and attentive.  The Veteran's affect was normal, his mood was good, and his attention was intact.  He was oriented to person, time, and place.  Thought process and content were unremarkable and he had no delusions or hallucinations.  The Veteran's judgment and insight were intact and he did not exhibit inappropriate behavior.  The Veteran denied panic attacks.  He acknowledged intermittent homicidal and suicidal ideation with no plan or intent to act.  His extent of impulse control was noted to be good with no episodes of violence.  The Veteran's memory was normal.  The Veteran was diagnosed as having anxiety disorder, NOS; depressive disorder, NOS; and alcohol abuse.  A GAF of 45 was assigned based on the Veteran's anxiety and intermittent thoughts of suicide.  The examiner noted that the level of impairment based on the Veteran's anxiety could not be separated from the level of impairment caused by his depression.  The examiner noted that the Veteran's service-connected disorder resulted in reduced reliability and productivity and noted that anxiety and depression had led him to avoid social interactions and activities which had led to social isolation.  The examiner noted that the Veteran did not get out much and that it was highly unlikely that he would ever return to the workforce.

In December 2010 and March 2011, the Veteran reported depressed mood, anhedonia, flashbacks, nightmares, hypervigilance, psychotic symptoms during flashbacks, and poor sleep quality.  In December 2010, the Veteran reported feelings of hopelessness.  Mental status examination demonstrated that the Veteran exhibited good grooming and hygiene.  He was cooperative, and his speech was normal.  His mood and affect were anxious.  He was oriented times three.  His attention, concentration, memory, judgment, and insight were noted to be fair.  His thought process was coherent and goal directed, and there was no psychosis.  GAFs of 55 were assigned. 

The Veteran underwent VA examination in August 2012 at which time the symptoms associated with his diagnosis included anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner determined that the Veteran's level of occupational and social impairment existed with reduced reliability and productivity.  The examiner noted that the Veteran decided at the age of 62 to stop working in his own business and to collect SSA retirement.  He had worked in a family-owned business for decades which was noted to have been done alone and with minimal contact with others.  The examiner noted that he could not say without speculating that the Veteran's line of work was chosen in order to avoid contact with other people because the Veteran on interview indicated that the businesses had a long history within his family.  The examiner noted that the Veteran's symptoms appeared to be somewhat improved and that he remained complaint with medications.  The examiner noted that the Veteran no longer drank abusively.  A GAF of 51 was assigned.  The examiner opined that the extent and breadth of the Veteran's symptoms did not render him unemployable.  

The Veteran underwent VA examination in October 2015 at which time he was diagnosed as having PTSD and probable major vascular neurocognitive disorder with significant impairment in memory, language, and executive functioning skills.  The examiner determined that PTSD symptoms included recurrent, intrusive memories/dreams of trauma, hyperarousal reactivity, and social avoidance causing impairment in functioning.  The examiner noted anxiety, suspiciousness, memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner also noted that other symptoms attributable to his mental disorders included irritability, distractibility, word finding difficulties, and limited social interaction.  The examiner determined that the Veteran's PTSD contributed to his occupational and social impairment with reduced reliability and productivity and his major vascular neurocognitive disorder resulted in total occupational and social impairment.

As noted above, VA examiners in October 2010, August 2012, and October 2015 found that the Veteran's PTSD resulted in reduced reliability and productivity and that VA examiners in February 2008 and October 2015 assigned GAF scores of 70 and 51.  Thus, it appears at first blush that the Veteran's symptomatology for the majority of the appeal period has been moderate in nature, also being considered mild at the time of the February 2008 VA examination.

After reviewing the evidence of record, however, it is evident that the Veteran's PTSD symptoms have been more severe than moderate during the appeal period with symptoms at various times of depression, anxiety, anger and irritability, social isolation, sleep disturbance including nightmares, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, impairment in memory and concentration, and intermittent suicidal ideation as well as homicidal ideation on one occasion.  The Board notes that GAF scores between 39 and 50 were assigned between August 2007 and October 2010.  

The Veteran is competent to report his symptoms of PTSD, and the Board finds that he is credible.  Although there appears to be fluctuation in his symptoms, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, there is competent and credible evidence that during the entire appeal period, his PTSD symptoms are of such severity, frequency or duration to equate to the criteria for a 70 percent rating.  They do not, however, approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication that the Veteran's PTSD was productive of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  The October 2015 VA examiner noted that  the Veteran's nonservice-connected condition of major vascular neurocognitive disorder with significant impairment in memory, language, and executive functioning skills, resulted in total occupational and social impairment.  

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but is not manifested by total occupational and social impairment. Accordingly, the record supports a grant of a 70 percent rating for PTSD, for the entire appeal period, but no higher.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include PTSD (70 percent), coronary artery disease (60 percent), diabetes mellitus type II (10 percent), peripheral neuropathy of the right foot (10 percent), peripheral neuropathy of the left lower extremity (10 percent), tinnitus (10 percent), and bilateral hearing loss (zero percent); for a combined rating of 90 percent disabling.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  

The Veteran's educational background shows he has a high school diploma but no additional education, and that his entire work history was in his family's fern business. 

The Veteran was afforded VA examinations in June 2014 and October 2015.  In June 2014, a physician's assistant noted that coronary artery disease (CAD) did not impact the Veteran's ability to work but that the Veteran's diabetic peripheral neuropathy restricted the Veteran to a sedentary position.  That same month, a clinical audiologist noted that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of life including ability to work.  The October 2010 examiner stated the Veteran did not get out much and that it was highly unlikely that he would ever return to the workforce. This position is supported by the majority of the psychiatric findings that demonstrate that the Veteran's symptoms would impact his ability to work with others. 

Based on the evidence regarding the impact of the Veteran's service-connected disabilities on his ability to work, and considering his educational level and his work history solely in a family business, the record supports that his occupational options are severely limited.  Accordingly, the Board finds that the service-connected disabilities have clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment and the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.


ORDER

Entitlement to an initial evaluation of 70 percent, but no greater, for PTSD is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


